Citation Nr: 1411031	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-42 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a shrapnel wound of the right shoulder with a scar, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Senior Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted an increased rating, to 20 percent, for the service-connected right shoulder disability.

In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The Veteran initiated an appeal as to a claim for an effective date earlier than February 14, 2008, for the 20 percent rating for his service-connected right shoulder disability, to include on the basis of clear and unmistakable error (CUE).  In a December 2010 rating decision, the RO found CUE in earlier rating decisions and awarded an earlier effective date of February 11, 2008, for the 20 percent rating for the right shoulder disorder.

A statement of the case on the earlier effective date issue was prepared in July 2013; however, the Veteran did not file a timely substantive appeal.  [November 2013 correspondence from the Veteran cannot serve as a timely substantive appeal with respect to the August 2008 rating decision, and, in any event, the Veteran identified the November 2013 correspondence as a claim for benefits, and not a substantive appeal.]  Thus, this issue is not in appellate status and will not be addressed any further herein.  See 38 U.S.C.A. § 7015(a).

The issue of entitlement to an effective date earlier than February 11, 2008 for the 20 percent rating for the service-connected right shoulder disability on the basis of CUE has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See correspondence received by the RO on November 25, 2013.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during his November 2013 hearing that his right shoulder symptoms have worsened since his last VA shoulder examination in February 2009.  Specifically, he reported almost constant pain, limited range of motion (difficulty reaching over his head), pain with movement, and loss of strength in his right arm.  See November 2013 hearing transcript at 3-5.  In addition, any recently developed, pertinent VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran's right shoulder disability from September 2012 to the present.

2. The RO should then schedule the Veteran for an examination(s) by an appropriate health care provider for the purpose of addressing the current severity of his service-connected residuals of a shrapnel wound of the right shoulder with a scar.  The Veteran's VA claims folder should be reviewed by the examiner.  A report of the examination should be associated with the Veteran's VA claims folder.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to an increased rating for residuals of a shrapnel wound of the right shoulder with a scar, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



